Title: To George Washington from William Heath, 5 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands August 5th 1782
                  
                  The enclosed from Colonel Jackson, with the new york paper this moment came to hand.
                  I have written to Colonel Jackson to allow the paroled Prisoners to land & make themselves as comfortable as they can untill Your pleasure is known respecting them, which I request as soon as may be convenient.
                  The letters addressed to General Sir Guy Carleton & Capt. Ludlow are received, & will be forwarded to Dobbs ferry &c.  I have the honor to be with the highest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        Sir
                        Camp at Dobbs Ferry Augt 4. 1782
                     
                     A Flag of Truce from New-York this moment arrived, with upwards of thirty American Prisoners on board, they are mostly Masters, & Mat’s of Vessels & sent out by Admiral Digby on Parole—as I have no directions with respect to persons of that Character, have order’d them to remain on board the Flag untill I can receive your instructions respecting them.
                     They are in a very distressed situation on board the Flag, nothing to Eat or Drink & the Flag so small they are not all able to lay down at the same time—they complain very bitterly that they are not suffered to Land.
                     Colo. Walter Stewart’s Brother is in the Flag & is very anxious to get permission to Land as you will observe by the inclosed Letter from him to his Brother.
                     By the inclosed News Papers of the 2d & 3d Inst. contains all the News—that of the 3d after you have perused it, I wish it may be sent to his Excellcy General Washington. I am with great regard your most obt servt
                     
                        H. Jackson Colo.
                     
                     
                        P.S.  I have sent Mr Selden with this Letter as the Business requires dispatch.  H.J.
                     
                     
                  
                  
               